Citation Nr: 0928831	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  07-06 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 6, 1972 to 
October 15, 1975; prior to April 6, 1972 the Veteran had 15 
years and 8 days of active military service.  The appellant 
is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  


FINDINGS OF FACT

1.  The Veteran died in July 1988; the immediate cause of 
death was metastatic adenocarcinoma, unknown primary site; at 
the time of the Veteran's death, he was not service connected 
for any disability.

3.  By a June 1993 rating decision, the RO denied a claim of 
service connection for the cause of the Veteran's death.

4.  Evidence received since the June 1993 rating decision is 
either cumulative or redundant, or does not raise a 
reasonable possibility of substantiating the claim of service 
connection for the cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  A June 1993 rating decision, which denied the appellant's 
claim of service connection for the cause of the Veteran's 
death, is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 3.104, 20.302, 20.1103 (1992).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for the cause 
of the Veteran's death has not been received.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the petition to reopen the 
claim of service connection for the cause of the Veteran's 
death.  Through a September 2005 notice letter, the appellant 
and her representative were notified of the information and 
evidence needed to substantiate the underlying claim of 
service connection.  The letter notified the appellant that 
her claim of service connection for the cause of the 
Veteran's death was previously denied by a June 1993 
decision.  The definition of new and material evidence was 
provided.  The appellant was told that new and material 
evidence was needed to reopen the previously denied claim and 
that the new evidence had to pertain to the reason the claim 
was previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  While the notice did not refer to criteria for 
assigning disability ratings or effective dates, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), these 
questions are not now before the Board.  Consequently, a 
remand of this issue for further notification of how to 
substantiate the claim is not necessary.

II.  Analysis

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the appellant.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, new evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not merely cumulative of 
other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claim is the June 1993 RO decision.  For purposes of the new 
and material analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).

To establish service connection for the cause of a Veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by active service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 
3.312(a).  For a service-connected or compensable disability 
to be the principal cause of death it must singularly, or 
jointly with some other condition, be the immediate or 
underlying cause of death, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  For a service-connected 
disability to be a contributory cause of death, it must be 
shown that it contributed substantially or materially to his 
death, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).

The evidence of record at the time of the June 1993 decision 
included the Veteran's service treatment records and 
personnel records, the Veteran's death certificate, and 
statements by the appellant and her representative.

In denying the claim in June 1993, the RO found that the 
evidence of record did not show that the Veteran's death was 
due to any service-connected disability.  Consequently, in 
order for the claim to be reopened, new and material evidence 
must be received that shows a service-connected disability 
was either a principal or contributory cause of death.

New evidence added to the record since the June 1993 decision 
includes a cruise log for the USS Washburn, a certificate 
inducting the Veteran into the Amphibious Ready Group-
Special Landing Force of the U.S. Seventh Fleet, and 
statements by the appellant and her representative.

A review of the newly submitted evidence reveals statements 
by the appellant contending that the Veteran received 
treatment for methmesothelioma caused by in-service exposure 
to either asbestos or Agent Orange and it was this condition 
that resulted in the Veteran's death.  Although the appellant 
is competent to testify as to that which she has first hand 
knowledge, as a lay person, without the appropriate medical 
training or expertise, she is not competent to provide a 
probative opinion on a medical matter such as the diagnosis 
or etiology of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Thus, the appellant's 
statements regarding the Veteran's medical condition are of 
no probative value. 

The Board notes that if a Veteran was exposed to an herbicide 
agent during active military, naval, or air service, certain 
diseases are presumed to be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of the disease during service, provided 
that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.309(e) (2008).  (In this 
context, "herbicide agent" is defined as a chemical in an 
herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
period beginning on January 9, 1962 and ending on May 7, 
1975, specifically:  2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i) 
(2008).)

The Board notes that the cause of death listed on the 
Veteran's death certificate is metastatic adenocarcinoma, 
unknown primary site.  Although several tumors and cancers 
are listed among the diseases associated with herbicide 
exposure, the newly submitted evidence of record does not 
indicate that the Veteran had a diagnosis of any condition 
subject to the presumption including as the appellant 
asserts, lung cancer.  See 38 U.S.C.A. § 1116 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e) 
(2008).  Thus, the Veteran's metastatic adenocarcinoma is not 
subject to the presumption of service connection for exposure 
to an herbicide agent.

Additionally, according to the VA Adjudication Procedure 
Manual, common materials that may contain asbestos include 
steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  M21-1MR, Part IV, Subpart ii, chapter 2, 
section C.9.a (2009).  High exposure to asbestos and a high 
prevalence of disease have been noted in insulation and 
shipyard workers.  M21-1MR, Part IV. Subpart ii, chapter 2, 
section C.9.g.  Some of the major occupations involving 
exposure to asbestos include mining, milling, work in 
shipyards, insulation work, demolition of old buildings, 
carpentry and construction, manufacture and servicing of 
friction products, such as clutch facings and brake linings, 
and manufacture and installation of products, such as roofing 
and flooring materials asbestos cement sheet and pipe 
products, and military equipment.  M21-1MR, Part IV, Subpart 
ii, chapter 2, section C.9.f.

Diseases associated with exposure to asbestos are fibrosis, 
the most commonly occurring of which is interstitial 
pulmonary fibrosis, or asbestosis; tumors; pleural effusions 
and fibrosis; pleural plaques; mesotheliomas of pleura and 
peritoneum and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and genitourinary 
system, except the prostate.  M21-1MR, Part IV, Subpart ii, 
chapter 2, section C.9.b.  A clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.  Symptoms and signs include dyspnea 
on exertion, end-respiratory rales over the lower lobes, 
compensatory emphysema, clubbing of the fingers at late 
stages, and pulmonary function impairment and cor pulmonale 
that can be demonstrated by instrumental methods.  M21-1MR, 
Part IV, Subpart ii, chapter 2, section C.9.e.  It should be 
noted that the latent period for development of disease due 
to exposure to asbestos ranges from 10 to 45 or more years 
between first exposure and development of disease.  M21-1MR, 
Part IV, Subpart ii, chapter 2, section C.9.d.

As noted above, the cause of death listed on the Veteran's 
death certificate is metastatic adenocarcinoma, unknown 
primary site.  Although mesothelioma is listed among the 
diseases associated with asbestos exposure, the newly 
submitted evidence of record does not indicate that the 
Veteran had a diagnosis of or treatment for mesothelioma.  
See M21-1MR, Part IV, Subpart ii, chapter 2, section C.9.b.  
Thus, the Veteran's metastatic adenocarcinoma is not subject 
to service connection for exposure to asbestos.

Finally, the Board notes that the newly submitted evidence is 
not conclusive that the Veteran was exposed to either Agent 
Orange or asbestos while in service.  The cruise log from the 
USS Washburn indicates that the vessel did make several stops 
in Vietnam, but the evidence does not indicate that the 
Veteran was either stationed aboard the USS Washburn or, if 
so, ever visited Vietnam as part of his duties.  In addition, 
in an October 2005 statement, the appellant contends that the 
Veteran worked in the engine room of naval vessels; however, 
the Veteran's personnel records indicated that the Veteran 
was a refrigeration and air conditioning mechanic.  
Nonetheless, the newly submitted evidence does not support 
the contention that the Veteran's official duties exposed him 
to asbestos.  Thus, the newly submitted evidence of record 
does not support the contentions that the Veteran was exposed 
to either Agent Orange or asbestos while in service.

The Board finds that the evidence described above is new in 
the sense that it was not previously before agency 
decisionmakers.  However, the new evidence of record does not 
show that a service-connected disability was either a 
principal or contributory cause of death-the absence of such 
supporting evidence was the reason the claim was denied in 
the June 1993 decision.  Therefore, the new evidence, which 
was associated with the record since the last final decision, 
does not address an unestablished fact with regard to the 
claim.  Consequently, the new evidence is not material 
because it does not pertain to the salient question of 
whether a service-connected disability was either a principal 
or contributory cause of the Veteran's death.  Thus, it does 
not raise a reasonable possibility of substantiating the 
claim.  Accordingly, the claim of service connection for the 
cause of the Veteran's death is not reopened with the 
submission of new evidence.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).


ORDER

The petition to reopen a claim of service connection for the 
cause of the Veteran's death is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


